       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 1 of 54



              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, et al;                       )
                                            )
               Plaintiffs,                  )
                                            )
                                            )
v.                                          ) CIVIL ACTION
                                            ) FILE NO: 1:17cv02989-AT
BRAD RAFFENSBERGER, et al.;                 )
                                            )
                                            )
__________Defendants______________          )




      FULTON COUNTY DEFENDANTS’ANSWER TO COALITION
         PLAINTIFFS’ FIRST SUPPLEMENTAL COMPLAINT

      COME NOW, the Fulton County Board of Registration and Elections

(“FCBRE”) and members of the FCBRE, Mary Carole Cooney, Vernetta Nuriddin,

David J. Burge, Mark Wingate and Aaron Johnson, (hereafter “Fulton County

Defendants”) through counsel, and respectfully file this their Answer to the

Coalition Plaintiffs’ First Supplemental Complaint showing the Court as follows:

                       INTRODUCTORY STATEMENT

      The Fulton County Defendants have a legal duty to abide by the laws of the

State of Georgia and are required by the Georgia Constitution and state statutes to

conduct elections in accordance with existing Georgia state law. Defendants thus
        Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 2 of 54



have no discretion regarding the use of state-mandated voting machines. At all

times relevant to this litigation, the Fulton County Defendants acted in good faith

and with reasonable belief that their actions in conducting elections in conformance

with existing Georgia state law were valid, necessary, and constitutionally proper.

The Fulton County Defendants are subject to criminal and civil penalties if they

knowingly violate the oath of office in which they affirmed that they would abide

by the Constitution and laws of the State of Georgia. If the election laws of the

State of Georgia are amended by the citizens of the State of Georgia, the Georgia

General Assembly, or are found to be unconstitutional by a court of competent

jurisdiction, the Fulton County Defendants will abide by and administer the

election law as amended or interpreted.

                          AFFIRMATIVE DEFENSES

                                FIRST DEFENSE

      Plaintiffs’ claims are barred, in whole or in part for failure to state a claim

upon which relief can be granted, since the Fulton County Defendants are

required to comply with state statutes and the Georgia Constitution.

                              SECOND DEFENSE

      To the extent Plaintiffs seek to sue the Fulton County Defendants in their

individual capacities, such claims are barred by the doctrine of official immunity.

                               THIRD DEFENSE


                                          2
        Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 3 of 54



      Plaintiffs lack a clear legal right to the relief sought.

                              FOURTH DEFENSE

      The “Preliminary Statement” portion of the Complaint contains legal

argument and a summary of Plaintiffs’ claims and does not require an admission

or denial. To the extent that any response is required, the Fulton County

Defendants deny that Plaintiffs are entitled to any relief.

                                FIFTH DEFENSE

      Fulton County Defendants have not breached a duty owed to Plaintiffs.

                                SIXTH DEFENSE

      Fulton County Defendants’ compliance with Georgia law is being carried

out in good faith, without conscious, reckless or negligent disregard for the

rights of any voter.

                              SEVENTH DEFENSE

      Fulton County Defendants have not subjected Plaintiffs to the deprivation

of any rights, due process or equal protection guaranteed by the Georgia

Constitution or the United States Constitution.

                               EIGHTH DEFENSE

      Fulton County Defendants are not capable of providing a remedy to

Plaintiffs since their powers and duties do not include the ability to determine

what voting system is used in Georgia.


                                          3
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 4 of 54



                              NINTH DEFENSE

      Plaintiffs fail to state a claim upon which relief can be granted against the

Fulton County Defendants who have no discretion regarding the Georgia

election system and are required by statute and the Georgia Constitution to

operate elections in accordance with existing Georgia law.

                              TENTH DEFENSE

      Subject to and without waiving the foregoing affirmative defenses, Fulton

County Defendants respond to the individually numbered paragraphs of the

Coalition Plaintiffs’ First Supplemental Complaint as follows:

                                        1.

      The case citation in Paragraph 1 speaks for itself as to content and legal

effect. Fulton County Defendants deny any allegations inconsistent therewith.

                                        2.

      The transcript citation in Paragraph 2 speaks for itself as to content and

legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                        3.

      The legislation cited in Paragraph 3 speaks for itself as to content and

legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.


                                        4
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 5 of 54



                                        4.

      The legislation and statutes cited in Paragraph 4 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                        5.

      The notice cited in Paragraph 5 speaks for itself as to content and legal

effect. Fulton County Defendants deny any allegations inconsistent therewith.

                                        6.

      Paragraph 6 contains legal argument and Plaintiffs’ contentions as to the

nature of this action that does not require an admission or denial. To the extent

Paragraph 6 contains factual allegations to which a response is required, Fulton

County Defendants deny all allegations of Paragraph 6.

                                        7.

      Fulton County Defendants admit that as mandated by Georgia law,

starting after January 1, 2020, they will conduct elections using the statewide

voting system prescribed by the Secretary of State, but deny the remaining

allegations contained in Paragraph 7.

                                        8.

      Fulton County Defendants deny that they will enforce OC.C.G.A. §21-2-

300(a)(2) and OC.C.G.A. §21-2-283(c), as that is beyond the Fulton County


                                        5
        Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 6 of 54



Defendants authority and beyond their powers under Georgia law. However, as

mandated by Georgia law, starting after January 1, 2020, they will conduct

elections using the statewide voting system prescribed by the Secretary of State.

      Fulton County Defendants powers and duties do not include the ability to

determine or enforce what voting system is used in Georgia.

                                       9.

       Fulton County Defendants deny all allegations contained in Paragraph 9.

                                       10.

       Fulton County Defendants deny that Plaintiffs are entitled to any of the

relief sought and deny each allegation in paragraph 10.

                                       11.

      Fulton County Defendants incorporate their specific responses and Defenses

to paragraphs 18 through 23 of the Third Amended Complaint as previously set

forth therein. [DOC. 394].

                                       12.

      Fulton County Defendants incorporate their specific responses and Defenses

to paragraphs 24 through 27 of the Third Amended Complaint as previously set

forth therein.

                                       13.

      Fulton County Defendants incorporate their specific responses and Defenses


                                        6
        Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 7 of 54



to paragraphs 32 through 34 of the Third Amended Complaint as previously set

forth therein.

                                      14.

       Paragraph 14 contains a statement that does not involve the Fulton County

Defendants nor does it require an admission or denial.

                                      15.

      Fulton County Defendants incorporate their specific responses and Defenses

to paragraphs 35 through 37 of the Third Amended Complaint as previously set

forth therein.

                                      16.

      Fulton County Defendants incorporate their specific responses and Defenses

to paragraphs 38 through 39 of the Third Amended Complaint as previously set

forth therein.

                                      17.

      Fulton County Defendants incorporate their specific responses and Defenses

to paragraphs 41hrough 45 of the Third Amended Complaint as previously set

forth therein.

                                      18.

      The legislation and statutes cited in Paragraph 18 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations


                                       7
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 8 of 54



inconsistent therewith.

                                      19.

      The statute cited in Paragraph 19 speaks for itself as to content and legal

effect. Fulton County Defendants deny any allegations inconsistent therewith.

                                      20.

      The legislation and statutes cited in Paragraph 20 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      21.

      The legislation and statutes cited in Paragraph 21 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      22.

      The legislation and statutes cited in Paragraph 22 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      23.

      The legislation and statutes cited in Paragraph 23 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.


                                       8
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 9 of 54



                                      24.

      The legislation and statutes cited in Paragraph 24 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      25.

      The legislation and statutes cited in Paragraph 25 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      26.

      The legislation and statutes cited in Paragraph 26 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      27.

      The legislation and statutes cited in Paragraph 27 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      28.

      The legislation and statutes cited in Paragraph 28 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.


                                       9
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 10 of 54




                                       29.

      The Certification Rule cited in Paragraph 29 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       30.

      The Certification Rule cited in Paragraph 30 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       31.

      The Certification Rule cited in Paragraph 31 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       32.

      The Voting Systems Standard cited in Paragraph 32 speaks for itself as to

content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                       33.

      The Certification Rule cited in Paragraph 33 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent


                                       10
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 11 of 54



therewith.

                                       34.

      The Certification Rule cited in Paragraph 34 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       35.

      The Certification Rule cited in Paragraph 35 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       36.

      The Certification Rule cited in Paragraph 36 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       37.

      Paragraph 37 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 37.

                                       38.

      The Certification Rule cited in Paragraph 38 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent


                                       11
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 12 of 54



therewith.

                                       39.

      The Certification Rule cited in Paragraph 39 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       40.

      The Certification Rule cited in Paragraph 40 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       41.

      The Certification Rule cited in Paragraph 41 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       42.

      The Certification Rule cited in Paragraph 42 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       43.

      The Certification Rule cited in Paragraph 43 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent


                                       12
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 13 of 54



therewith.

                                       44.

      The Certification Rule cited in Paragraph 44 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       45.

      Paragraph 45 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 45.

                                       46.

      The legislation and statutes cited in Paragraph 46 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                       47.

      The Georgia Constitution speaks for itself as to content and legal effect.

The Fulton County Defendants deny any allegation inconsistent therewith.

                                       48.

      The legislation and statutes cited in Paragraph 48 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.


                                       13
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 14 of 54



                                      49.

      The legislation and statutes cited in Paragraph 49 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      50.

      The legislation and statutes cited in Paragraph 50 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      51.

      The legislation and statutes cited in Paragraph 51 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      52.

      The legislation cited in Paragraph 52 speaks for itself as to content and

legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                      53.

      The legislation and statutes cited in Paragraph 53 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.


                                      14
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 15 of 54



                                        54.

      Fulton County Defendants are without knowledge or information

sufficient to form a belief as to the truthfulness of the allegations contained in

paragraph 54, and for this reason, the allegations contained in Paragraph 54 are

denied.

                                        55.

      Fulton County Defendants are without knowledge or information

sufficient to form a belief as to the truthfulness of the allegations contained in

paragraph 55, and for this reason, the allegations contained in Paragraph 55 are

denied.

                                        56.

      The legislation and statutes cited in Paragraph 56 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith. Fulton County Defendants are without knowledge or

information sufficient to form a belief as to the truthfulness of the remaining

allegations contained in paragraph 56, and for this reason, the allegations

contained in Paragraph 56 are denied.



                                        57.

      The legislation and statutes cited in Paragraph 57 speak for themselves as


                                        15
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 16 of 54



to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith. Fulton County Defendants are without knowledge or

information sufficient to form a belief as to the truthfulness of the remaining

allegations contained in paragraph 58, and for this reason, the allegations

contained in Paragraph 58 are denied.

                                        58.

      The legislation and statutes cited in Paragraph 58 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                        59.

      Paragraph 59 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 59.

                                        60.

      The legislation and statutes cited in Paragraph 60 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith. Fulton County Defendants are without knowledge or

information sufficient to form a belief as to the truthfulness of the remaining

allegations contained in paragraph 60, and for this reason, the allegations

contained in Paragraph 60 are denied.


                                        16
      Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 17 of 54



                                        61.

      The legislation and statutes cited in Paragraph 61 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith. Fulton County Defendants are without knowledge or

information sufficient to form a belief as to the truthfulness of the remaining

allegations contained in paragraph 61, and for this reason, the allegations

contained in Paragraph 61 are denied.

                                        62.

      Paragraph 62 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 62.

                                        63.

      Paragraph 63 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 63.

                                        64.

      Paragraph 64 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 64.

                                        65.


                                        17
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 18 of 54



      Paragraph 65 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 65.

                                        66.

      Paragraph 66 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 66.

                                        67.

      Upon information and belief, Fulton County Defendants admit the

allegations contained in Paragraph 67 of Plaintiff’s Complaint.

                                        68.

      Paragraph 68 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 68.

                                        69.

       Paragraph 69 contains a statement that does not involve the Fulton County

Defendants nor does it require an admission or denial.

                                        70.

      Paragraph 70 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the


                                        18
      Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 19 of 54



Secretary of State has provided the process for voting via BMD based system.

                                     71.

      Paragraph 71 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     72.

      Paragraph 72 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     73.

      Paragraph 73 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     74.

      Paragraph 74 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     75.

      Paragraph 75 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the


                                      19
      Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 20 of 54



Secretary of State has provided the process for voting via BMD based system.

                                     76.

      Paragraph 76 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     77.

      Paragraph 77 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     78.

      Paragraph 78 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.



                                     79.

      Paragraph 79 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     80.

      Paragraph 80 contains an alleged statement of voting procedure that does


                                      20
      Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 21 of 54



not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     81.

      Paragraph 81 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     82.

      Paragraph 82 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     83.

      Paragraph 83 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     84.

      Paragraph 84 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     85.

      Paragraph 85 contains an alleged statement of voting procedure that does


                                      21
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 22 of 54



not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                        86.

      Paragraph 86 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                        87.

      Paragraph 87 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                        88.

      Paragraph 88 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                        89.

      Fulton County Defendants are without knowledge or information

sufficient to establish the truthfulness of the allegations contained in Paragraph

89, and for that reason, all allegations are denied.

                                        90.

      Fulton County Defendants are without knowledge or information


                                         22
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 23 of 54



sufficient to establish the truthfulness of the allegations contained in Paragraph

90, and for that reason, all allegations are denied.

                                        91.

      Fulton County Defendants are without knowledge or information

sufficient to establish the truthfulness of the allegations contained in Paragraph

91, and for that reason, all allegations are denied.

                                        92.

      Docs. 575 and 575-2 cited in Paragraph 92 speak for themselves as to

content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                        93.

      Paragraph 93 contains legal argument that does not require an admission

or denial. To the extent a response is required, Fulton County Defendants deny

all allegations of Paragraph 93.

                                        94.

      Doc. 586 cited in Paragraph 94 speaks for itself as to content and legal

effect. Fulton County Defendants deny any allegations inconsistent therewith.

                                        95.

      Fulton County Defendants are without knowledge or information

sufficient to form a response to the allegations contained in Paragraph 95, and


                                         23
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 24 of 54



for this reason, the allegations contained in Paragraph 95 are denied.

                                        96.

      Fulton County Defendants are without knowledge or information

sufficient to form a response to the allegations contained in Paragraph 96, and

for this reason, the allegations contained in Paragraph 96 are denied.

                                        97.

      Upon information and belief, Fulton County Defendants admit the

allegations contained in Paragraph 97 of Plaintiff’s Complaint.

                                        98.

      Fulton County Defendants deny that they will enforce OC.C.G.A. §21-2-

300(a)(2) and OC.C.G.A. §21-2-283(c), as that is beyond the Fulton County

Defendants’ authority and beyond their powers under Georgia law. However, as

mandated by Georgia law, starting after January 1, 2020, they will conduct

elections using the statewide voting system prescribed by the Secretary of State.

      Fulton County Defendants powers and duties do not include the ability to

determine or enforce what voting system is used in Georgia.

                                        99.

      Upon information and belief, Fulton County Defendants admit the

allegations contained in Paragraph 99 of Plaintiff’s Complaint.

                                       100.


                                        24
      Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 25 of 54



      Paragraph 100 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     101.

      Paragraph 101 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.

                                     102.

      Paragraph 102 contains an alleged statement of voting procedure that does

not require an admission or denial. Fulton County Defendants state that the

Secretary of State has provided the process for voting via BMD based system.



                                     103.

      Paragraph 103 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 103.

                                     104.

      Paragraph 104 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 104.


                                      25
      Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 26 of 54



                                     105.

      Paragraph 105 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 105.

                                     106.

      Paragraph 106 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 106.

                                     107.

      Paragraph 107 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 107.

                                     108.

      Paragraph 108 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 108.

                                     109.

      Paragraph 109 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 109.


                                      26
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 27 of 54



                                     110.

      Paragraph 110 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 110.

                                     111.

      Paragraph 111 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 111.

                                     112.

      Paragraph 112 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 112.

                                     113.

      The statute cited in Paragraph 113 speaks for itself as to content and

legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                     114.

      Paragraph 114 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 114.


                                      27
      Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 28 of 54



                                     115.

      Paragraph 115 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 115.

                                     116.

      Paragraph 116 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 116.

                                     117.

      Paragraph 117 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 117.

                                     118.

      Paragraph 118 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 118.

                                     119.

      Paragraph 119 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 119.


                                      28
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 29 of 54



                                       120.

      Paragraph 120 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 120.

                                       121.

      Upon information and belief, Fulton County Defendants admit the

allegations contained in the first sentence of Paragraph 121 of Plaintiff’s

Complaint.   To the extent the remaining sentence of Paragraph 121 contains

Plaintiffs’ contentions, Fulton County Defendants deny any remaining allegations

contained in paragraph 121.

                                       122.

      Upon information and belief, Fulton County Defendants admit the

allegations contained in Paragraph 122 of Plaintiff’s Complaint.

                                       123.

      Fulton County Defendants are without knowledge or information

sufficient to form a response to the allegations contained in Paragraph 123, and

for this reason, the allegations contained in Paragraph 123 are denied.

                                       124.

      Fulton County Defendants are without knowledge or information

sufficient to form a response to the allegations contained in Paragraph 124, and


                                        29
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 30 of 54



for this reason, the allegations contained in Paragraph 124 are denied.

                                      125.

      Fulton County Defendants are without knowledge or information

sufficient to form a response to the allegations contained in Paragraph 125, and

for this reason, the allegations contained in Paragraph 125 are denied.

                                      126.

      Fulton County Defendants are without knowledge or information

sufficient to form a response to the allegations contained in Paragraph 126, and

for this reason, the allegations contained in Paragraph 126 are denied.

                                      127.

      Fulton County Defendants are without knowledge or information

sufficient to form a response to the allegations contained in Paragraph 127, and

for this reason, the allegations contained in Paragraph 127 are denied.

                                      128.

      Paragraph 128 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 128.

                                      129.

      Paragraph 129 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County


                                        30
      Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 31 of 54



Defendants deny all allegations contained in paragraph 129.

                                      130.

      Paragraph 130 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 130.

                                      131.

      Paragraph 131 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 131.

                                      132.

      The letter cited in Paragraph 132 speaks for itself as to content and legal

effect. Fulton County Defendants deny any allegations inconsistent therewith.

                                      133.

      The paper cited in Paragraph 133 speaks for itself as to content and legal

effect. Fulton County Defendants deny any allegations inconsistent therewith.

                                      134.

      The article cited in Paragraph 132 speaks for itself as to content and legal

effect. Fulton County Defendants deny any allegations inconsistent therewith.

                                      135.

      The Fulton County Defendants state that, they are required to and have in


                                       31
      Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 32 of 54



the past and will in the future follow Georgia Election law in conducting all

upcoming elections.

                                     136.

      Paragraph 136 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 136.

                                     137.

      Paragraph 137 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 137.

                                     138.

      Paragraph 138 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 138.

                                     139.

      Paragraph 139 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 139.

                                     140.


                                      32
      Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 33 of 54



      Paragraph 140 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 140.

                                     141.

      Paragraph 141 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 141.

                                     142.

      HB 316, cited in Paragraph 113 speaks for itself as to content and legal

effect. Fulton County Defendants deny any allegations inconsistent therewith.

                                     143.

      Paragraph 143 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 143.

                                     144.

      Paragraph 144 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 144.

                                     145.

      Paragraph 145 contains legal conclusions and Plaintiffs’ contentions as to


                                      33
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 34 of 54



the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 145.

                                     146.

      Paragraph 146 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 146.

                                     147.

      Paragraph 147 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 147.

                                     148.

      Paragraph 148 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 148.

                                     149.

      State laws and rules cited in Paragraph 149 speak for themselves as to

content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                     150.

      The standards and rules cited in Paragraph 150 speak for themselves as to


                                      34
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 35 of 54



content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      151.

      The certification and rules cited in Paragraph 151 speak for themselves as

to content and legal effect. Fulton County Defendants deny any allegations

inconsistent therewith.

                                      152.

      Fulton County Defendants are without knowledge or information

sufficient to form a response to the allegations contained in Paragraph 152, and

for this reason, the allegations contained in Paragraph 152 are denied.

                                      153.

      Fulton County Defendants are without knowledge or information

sufficient to form a response to the allegations contained in Paragraph 153, and

for this reason, the allegations contained in Paragraph 153 are denied.

                                      154.

      Paragraph 154 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 154.

                                      155.

      Paragraph 155 contains legal conclusions and Plaintiffs’ contentions as to


                                        35
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 36 of 54



the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 155.

                                       156.

      The certification rule cited in Paragraph 156 speaks for itself as to content

and legal effect. Fulton County Defendants deny any allegations inconsistent

therewith.

                                       157.

      Fulton County Defendants are without knowledge or information

sufficient to form a response to the allegations contained in Paragraph 157, and

for this reason, the allegations contained in Paragraph 157 are denied.

                                       158.

      Paragraph 158 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 158.

                                       159.

      Paragraph 159 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 159.

                                       160.

      Paragraph 160 contains Plaintiffs’ contentions, legal argument and legal


                                        36
      Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 37 of 54



conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 160.

                                    161.

     Paragraph 161 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 161.

                                    162.

      Paragraph 162 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 162.

                                    163.

      Paragraph 163 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 163.

                                    164.

      Paragraph 164 contains Plaintiffs’ contentions, legal argument and legal


                                     37
          Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 38 of 54



conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 164.

                                        165.

          Paragraph 165 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 165.

                                        166.

          Upon information and belief, Fulton County Defendants admit the

allegations contained in Paragraph 166 of Plaintiff’s Complaint.

                                        167.

          Paragraph 167 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 167.

                                        168.

      The article cited in paragraph 168 speaks for itself as to content and legal

effect.     The Fulton County Defendants deny any allegation inconsistent

therewith.


                                         38
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 39 of 54



                                      169.

       Paragraph 169 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants state that Plaintiffs fundamental

right to vote has not been abridged or impacted.

                                      170.

       Paragraph 170 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 170.

                                      171.

       Paragraph 171 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 171.



                                      172.

       Paragraph 172 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of


                                       39
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 40 of 54



Paragraph 172.

                                      173.

       Paragraph 173 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 173.

                                      174.

      Fulton County Defendants are without knowledge or information

sufficient to form a belief as to the truthfulness of the allegations contained in

paragraph 174, and for this reason, the allegations contained in Paragraph 174

are denied.

                                      175.

       Paragraph 175 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 175.

                                      176.

       Paragraph 176 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of


                                        40
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 41 of 54



Paragraph 176.

                                      177.

      Paragraph 177 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 177.

                                      178.

      Paragraph 178 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 178.

                                      179.

      Fulton County Defendants are without knowledge or information

sufficient to form a belief as to the truthfulness of the allegations contained in

paragraph 179, and for this reason, the allegations contained in Paragraph 179

are denied.

                                      180.

      Fulton County Defendants are without knowledge or information

sufficient to form a belief as to the truthfulness of the allegations contained in

paragraph 180, and for this reason, the allegations contained in Paragraph 180


                                        41
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 42 of 54



are denied.

                                      181.

      Paragraph 181 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 181.

                                       182.

      Paragraph 182 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 182.

                                       183.

      Paragraph 183 contains Plaintiffs’ contentions, legal argument and

legal conclusions and does not require an admission or denial. To the extent

a response is required, Fulton County Defendants deny all allegations of

Paragraph 183.

                                       184.

      Paragraph 184 contains Plaintiffs’ contentions, legal argument and

legal conclusions and does not require an admission or denial. To the extent

a response is required, Fulton County Defendants deny all allegations of


                                        42
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 43 of 54



Paragraph 184.

                                       185.

      Paragraph 185 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a response

is required, Fulton County Defendants deny all allegations of Paragraph 185.

                                       186.

      Paragraph 186 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a response

is required, Fulton County Defendants deny all allegations of Paragraph 186.

                                       187.

      Paragraph 187 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a response

is required, Fulton County Defendants deny all allegations of Paragraph 187.

                                       188.

      Paragraph 188 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a response

is required, Fulton County Defendants deny all allegations of Paragraph 188.

                                       189.

      Paragraph 189 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a response


                                        43
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 44 of 54



is required, Fulton County Defendants deny all allegations of Paragraph 189.

                                       190.

      Paragraph 190 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a response

is required, Fulton County Defendants deny all allegations of Paragraph 190.

                                       191.

      Paragraph 191 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 191.

                                       192.

      Paragraph 192 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a

response is required, Fulton County Defendants deny all allegations of

Paragraph 192.

                                       193.

      The order cited in Paragraph 193 speaks for itself as to content and legal

effect. Fulton County Defendants deny any allegations inconsistent therewith.

                                       194.

      Paragraph 194 contains Plaintiffs’ contentions, legal argument and legal


                                        44
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 45 of 54



conclusions and does not require an admission or denial. To the extent a response

is required, Fulton County Defendants deny all allegations of Paragraph 194.

                                       195.

      Paragraph 195 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a response

is required, Fulton County Defendants deny all allegations of Paragraph 195.

                                       196.

      Paragraph 196 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a response

is required, Fulton County Defendants deny all allegations of Paragraph 196.

                                       197.

      Paragraph 197 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a response

is required, Fulton County Defendants deny all allegations of Paragraph 197.

                                       198.

      Paragraph 198 contains Plaintiffs’ contentions, legal argument and legal

conclusions and does not require an admission or denial. To the extent a response

is required, Fulton County Defendants deny all allegations of Paragraph 198.

                                       199.

      Paragraph 199 contains Plaintiffs’ contentions, legal argument and legal


                                        45
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 46 of 54



conclusions and does not require an admission or denial. To the extent a response

is required, Fulton County Defendants deny all allegations of Paragraph 199.

                                        200.

      Fulton County Defendants deny all allegations contained in Paragraph 200.

                                        201.

      Fulton County Defendants are without knowledge or information sufficient

to form a belief as to the truthfulness of the allegations contained in paragraph 201,

and for this reason, the allegations contained in Paragraph 201 are denied.

                                        202.

      Fulton County Defendants deny all allegations contained in Paragraph 202.

                                        203.

      Fulton County Defendants deny all allegations contained in Paragraph 203.

                                        204.

      Fulton County Defendants deny all allegations contained in Paragraph 204.

                                        205.

      Fulton County Defendants deny all allegations contained in Paragraph 205.



                                        206.

      Fulton County Defendants deny all allegations contained in Paragraph 206.

                                        207.


                                         46
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 47 of 54



      Fulton County Defendants deny all allegations contained in Paragraph 207.

                                        208.

      Fulton County Defendants deny all allegations contained in Paragraph 208.

                                        209.

      Fulton County Defendants deny all allegations contained in Paragraph 209.

                                        210.

      Fulton County Defendants are without knowledge or information sufficient

to form a belief as to the truthfulness of the allegations contained in the first

sentence of paragraph 210, and for this reason, these allegations are denied. Fulton

County Defendants deny the remaining allegations contained in Paragraph 210.

                                        211.

      Fulton County Defendants are without knowledge or information sufficient

to form a belief as to the truthfulness of the allegations contained in paragraph 211,

and for this reason, the allegations contained in Paragraph 211 are denied.

                                        212.

      Fulton County Defendants deny all allegations contained in Paragraph 212.

                                        213.

      Paragraph 213 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 213.


                                         47
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 48 of 54



                                      214.

      Paragraph 214 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 214.

                                      215.

      Paragraph 2135 contains legal conclusions and Plaintiffs’ contentions as

to the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 215.

                                      216.

      Paragraph 216 contains legal conclusions and Plaintiffs’ contentions as to

the nature of this action. To the extent a response is required, Fulton County

Defendants deny all allegations contained in paragraph 216.

                                      217.

      Fulton County Defendants incorporate their specific responses and Defenses

to paragraphs 140 through 144 of the Third Amended Complaint as previously set

forth therein.

                                      218.

      Fulton County Defendants deny that they will enforce OC.C.G.A. §21-2-

300(a)(2) and OC.C.G.A. §21-2-283(c), as that is beyond the Fulton County

Defendants authority and beyond their powers under Georgia law. However, as


                                       48
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 49 of 54



mandated by Georgia law, starting after January 1, 2020, they will conduct

elections using the statewide voting system prescribed by the Secretary of State.

      Fulton County Defendants powers and duties do not include the ability to

determine or enforce what voting system is used in Georgia.

                                        219.

       Fulton County Defendants deny all allegations contained in Paragraph 219.

                                        220.

       Fulton County Defendants deny all allegations contained in Paragraph 220.

                                        221.

      Fulton County Defendants incorporate their specific responses to paragraphs

1 through 220 as previously set forth herein.

                                        222.

      Fulton County Defendants admit that as mandated by Georgia law, starting

after January 1, 2020, they will conduct elections using the statewide voting

system prescribed by the Secretary of State, but deny the remaining allegations.

                                        223.

       Fulton County Defendants deny all allegations contained in Paragraph 223.

                                        224.

      Fulton County Defendants deny all allegations contained in Paragraph 224.

                                        225.


                                         49
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 50 of 54



       Fulton County Defendants deny all allegations contained in Paragraph

225.

                                        226.

       Fulton County Defendants deny all allegations contained in Paragraph 226.

                                        227.

       Fulton County Defendants deny all allegations contained in Paragraph

227.

                                        228.

       Fulton County Defendants deny all allegations contained in Paragraph

228.



                                        229.

       Fulton County Defendants incorporate their specific responses to paragraphs

1 through 220 as previously set forth herein.

                                        230.

       Fulton County Defendants admit that as mandated by Georgia law, starting

after January 1, 2020, they will conduct elections using the statewide voting

system prescribed by the Secretary of State, but deny the remaining allegations.

                                        231.

       Fulton County Defendants deny all allegations contained in Paragraph 231.


                                         50
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 51 of 54



                                        232.

      Fulton County Defendants deny all allegations contained in Paragraph 232.

                                        233.

      Fulton County Defendants deny all allegations contained in Paragraph 233.

                                        234.

      Fulton County Defendants deny all allegations contained in Paragraph 234.

                                        235.

      Fulton County Defendants deny all allegations contained in Paragraph 235.

                                        236.

      Fulton County Defendants deny all allegations contained in Paragraph 236.

                                        237.

      Fulton County Defendants deny all allegations contained in Paragraph 237.

                                        238.

      Fulton County Defendants incorporate their specific responses to paragraphs

1 through 220 as previously set forth herein.

                                        239.

      Fulton County Defendants admit that as mandated by Georgia law, starting

after January 1, 2020, they will conduct elections using the statewide voting

system prescribed by the Secretary of State, but deny the remaining allegations.

                                        240.


                                         51
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 52 of 54



      Fulton County Defendants deny all allegations contained in Paragraph 240.

                                       241.

      Fulton County Defendants deny all allegations contained in Paragraph 241.

                                       242.

      Fulton County Defendants deny all allegations contained in Paragraph 242.

                                       243.

      Fulton County Defendants deny all allegations contained in Paragraph 243.

                                       244.

      Fulton County Defendants deny all allegations contained in Paragraph 244.

                                       245.

      Fulton County Defendants deny all allegations contained in Paragraph 245.


                              GENERAL DENIAL

      Fulton County Defendants deny that Plaintiffs are entitled to any of the

relief sought and deny each lettered paragraph of the Prayer for Relief.

Defendants further deny each and every allegation of the Complaint not

specifically admitted denied or otherwise contradicted herein responded to

      WHEREFORE, the Fulton County Defendants request:

      (a) That the Complaint be dismissed;

      (b) That all relief sought by Plaintiffs be denied;

      (c) That judgment be issued in Fulton County Defendants’ favor;

                                        52
          Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 53 of 54



         (d) That attorneys’ fees and costs be assessed against Plaintiffs; and

         (f) Any other further relief as this Court deems just and proper.

 Respectfully submitted this 25th day of October, 2019.

                                                      OFFICE   OF                       THE            COUNTY
                                                      ATTORNEY

                                                      s/Kaye Woodard Burwell
                                                      Georgia Bar Number: 775060
                                                      kaye.burwell@fultoncountyga.gov

                                                      s/Cheryl Ringer
                                                      Georgia Bar Number: 557420
                                                      cheryl.ringer@fultoncountyga.gov

                                                      s/David R. Lowman
                                                      Georgia Bar Number: 460298
                                                      david.lowman@fultoncountyga.gov

                                                      ATTORNEYS     FOR    DEFENDANTS
                                                      RICHARD BARRON MARY CAROLE
                                                      COONEY,    VERNETTA    NURIDDIN,
                                                      DAVID J. BURGE, STAN MATARAZZO,
                                                      AARON JOHNSON, AND THE FULTON
                                                      COUNTY BOARD OF REGISTATION

Office of the County Attorney
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
Telephone: (404) 612-0246
P:\CALitigation\Elections\Curling, Donna v. Kemp, Brian (Curling II) 1.17-CV-02989-AT- (DRL)\Pleadings\10.25. 19 Answer
to Supplemental Complaint (Coalition)Final.docx




                                                          53
       Case 1:17-cv-02989-AT Document 646 Filed 10/25/19 Page 54 of 54



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, et al;                        )
                                             )
                Plaintiffs,                  )
                                             )
                                             )
v.                                           ) CIVIL ACTION
                                             ) FILE NO: 1:17cv02989-AT
BRAD RAFFENSBERGER, et al.;                  )
                                             )
                                             )
__________Defendants______________           )




                          CERTIFICATE OF SERVICE

I hereby certify that on this date I have electronically filed the foregoing FULTON

COUNTY DEFENDANTS’ ANSWER TO COALITION PLAINTIFFS’

FIRST SUPPLEMENTAL COMPLAINT with the Clerk of Court using the

CM/ECF system, which will automatically send email notification of such filing to

the following attorneys of record:

This 25th day of October, 2019.
                                             /s/ David R. Lowman
                                             Georgia Bar Number: 460298
                                             david.lowman@fultoncountyga.gov
Office of the County Attorney
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
Telephone: (404) 612-0246

                                        54
